Mellen C. J.
delivered the opinion of the Court.
In this case it appears by the contract referred to in the report that Robert Goddard, in the purchase of the farm and in the pos- ' sessjon and superintendence of it, acted as the agent of the plain*429tiff 5 and the case shows that his object in the purchase of the-farm was to assist his brother Robert, by permitting him to occupy the same and have the profits as long as he lived. As the mill on the premises essentially added to those profits, when it was burnt, it was for the interest of Robert, when the new mill was erected, that it should be made capable of operation ; and he therefore took his own mill-stones and mill-irons from Bethel, which were then useless, and placed them in the new mill, where they remained until the mill was carried away by a freshet, when they were taken out; after which they were attached. To carry the designs of the plaintiff into execution, the above measure was necessary, or at least expedient, and for the immediate use and advantage of Robert. As agent of the plaintiff he must be considered as having annexed the mill-stones and mill-irons to the estate of the plaintiff, whereby they became a part of the freehold ; and, of course, Robert had no right to disannex them ; and though he removed them into the road after the destruction of the mill, that act did not change the property; they, as well as the mill at the time it was swept away, were the property of the plaintiff. In our opinion the instruction of the judge was correct. Besides, the plaintiff by bringing this action has ratified the acts of Robert in rebuilding the mill, after the former one was consumed, and in putting the same into operation by the means and in the manner before mentioned.
And it would seem that we should arrive at the same result, if Robert had no permission, express or implied, to place the millstones and mill-irons in the plaintiff’s mill; for if a man of his own accord, and without any authority, builds on another’s land, the building becomes his property, as being attached to his freehold. The exceptions to this principle are found in case of erections by lessees for the purposes of trade. The case at bar, however, presents no facts which appear to bring it within the range of the principle above mentioned. The sole object of Robert was to continue the farm and means of income in the same situation as when he entered into possession of it, and without any intention of removing any additions he had made; expecting, as he did, to continue the occupa*430tion of tbe farm and enjoyment of its profits in all respects, during his life. There must be Judgment on the verdict.